NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 16 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

KHACHATUR CHOBANYAN,                            No.    17-71955

                Petitioner,                     Agency No. A202-097-570

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 9, 2022**
                                  Portland, Oregon

Before: SCHROEDER and SUNG, Circuit Judges, and ANTOON,*** District
Judge.

      Khachatur Chobanyan, a native and citizen of Armenia, petitions for review

of the Board of Immigration Appeal’s (BIA) dismissal of his appeal from an


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable John Antoon II, United States District Judge for the
Middle District of Florida, sitting by designation.
immigration judge’s (IJ) order denying his applications for asylum, withholding of

removal, and protection under the Convention Against Torture (CAT). We have

jurisdiction under 8 U.S.C. § 1252(a), and we deny the petition for review.

      “We review . . . factual findings, including adverse credibility

determinations, for substantial evidence.” Mairena v. Barr, 917 F.3d 1119, 1123

(9th Cir. 2019). Under this standard, “administrative findings of fact are

conclusive unless any reasonable adjudicator would be compelled to conclude to

the contrary.” Id. (quoting 8 U.S.C. § 1252(b)(4)(B)).

      The BIA upheld the IJ’s adverse credibility determination, and that finding

is supported by substantial evidence in the record. The agency identified several

inconsistencies and vague responses in Chobanyan’s hearing testimony, most of

which are supported by the record and are “at the heart of” Chobanyan’s claim.

Shrestha v. Holder, 590 F.3d 1034, 1047 (9th Cir. 2010). “Although

inconsistencies no longer need to go to the heart of the petitioner’s claim” to form

the basis of an adverse credibility determination, “when an inconsistency is at the

heart of the claim it doubtless is of great weight.” Id. at 1046–47. “[L]ook[ing] to

the ‘totality of the circumstances[] and all relevant factors,’” Alam v. Garland, 11

F.4th 1133, 1137 (9th Cir. 2021) (en banc) (last alteration in original) (quoting 8

U.S.C. § 1158(b)(1)(B)(iii)), the record here does not compel a contrary credibility

determination. Substantial evidence also supports the agency’s finding that


                                          2
Chobanyan did not establish eligibility for asylum, withholding of removal, or

CAT protection through other evidence.

      PETITION DENIED.




                                         3